

115 S3695 IS: Global Electoral Exchange Act
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3695IN THE SENATE OF THE UNITED STATESNovember 29, 2018Ms. Klobuchar (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo promote international exchanges on best election practices, cultivate more secure democratic
			 institutions around the world, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Electoral Exchange Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)recent elections globally have illustrated the urgent need for the promotion and exchange of international best election practices, particularly in the areas of cybersecurity, results transmission, transparency of electoral data, election dispute resolution, and the elimination of discriminatory registration practices and other electoral irregularities;
 (2)the advancement of democracy worldwide promotes American interests, as stable democracies provide new market opportunities, improve global health outcomes, and promote economic freedom and regional security;
 (3)credible elections are the cornerstone of a healthy democracy and enable all persons to exercise their basic human right to have a say in how they are governed;
 (4)inclusive elections strengthen the credibility and stability of democracies more broadly, as democratic institutions flourish when representative of all groups of society;
 (5)at the heart of a strong election cycle is the professionalism of the election management body and an empowered civil society; and
 (6)the development of local expertise via peer-to-peer learning and exchanges promotes the independence of such bodies from internal and external influence.
			3.Global Electoral Exchange
 (a)Global Electoral ExchangeThe Secretary of State shall establish and administer a Global Electoral Exchange Program to promote the utilization of sound election administration practices in the United States and foreign countries.
 (b)PurposesThe purposes of the Global Electoral Exchange Program described in subsection (a) shall include the promotion and exchange of international best election practices, including in the areas of cybersecurity, results transmission, transparency of electoral data, election dispute resolution, the elimination of discriminatory registration practices and electoral irregularities, and other sound election administration practices.
			(c)Exchange of electoral authorities
 (1)In generalThe Secretary of State may, in consultation, as appropriate, with the United States Agency for International Development and regionally focused independent agencies, make grants to any United States-based organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code with experience in comparative election systems or subject matter expertise in the areas of election administration or electoral integrity that submits an application in such form, and satisfying such requirements, as the Secretary may require.
 (2)Types of grantsAn organization described in paragraph (1) may receive a grant for one or more of the following purposes:
 (A)To design and implement programs bringing election administrators and officials, including government officials, polling workers, civil society representatives, members of the judiciary, and others who participate in the organization and administration of an election in a foreign country to the United States to study election procedures in the United States for educational purposes.
 (B)To design and implement programs taking United States or another country’s election administrators and officials, including government officials, polling workers, civil society representatives, members of the judiciary, and others who participate in the organization and administration of elections for public office in the United States or such other countries to foreign countries to study election procedures in such countries for educational purposes.
 (3)Limits on activitiesActivities administered under the Global Electoral Exchange Program may not— (A)include election observation for the purposes of discussing the validity or legitimacy of an election; or
 (B)facilitate any advocacy for a certain electoral result by a grantee when participating in the Program.
 (4)Sense of CongressIt is the sense of Congress that the Secretary of State should establish and maintain a network of Global Electoral Exchange Program alumni, to promote communication and further exchange of information regarding sound election administration practices among current and former program participants.
 (5)Further limitsA recipient of a grant under the Global Electoral Exchange Program may use such grant for only the purpose for which such grant was awarded, unless otherwise authorized by the Secretary of State.
 (6)Not duplicativeGrants made under this subsection may not be duplicative of any other grants made under any other provision of law for similar or related purposes.
 4.Congressional oversightNot later than one year after the date of the enactment of this Act and in each of the following two years thereafter, the Secretary of State shall provide to the Committee on Foreign Affairs and the Committee on Rules of the House of Representatives and the Committee on Foreign Relations and the Committee on Rules and Administration of the Senate a briefing on the status of any activities carried out pursuant to this Act during the preceding year, which shall include, among other information, the following elements:
 (1)A summary of all exchanges conducted under the Global Electoral Exchange Program, including information regarding grantees, participants, and the locations where program activities were held.
 (2)A description of the criteria used to select grantees under the Global Electoral Exchange Program. (3)Any recommendations for the improvement of the Global Electoral Exchange Program, based on the purposes specified in section 3(b).